                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

KELLY M. BASSETT, individually and as heir
of James M. Bassett, on behald of herself and
all other similarly situated;                                                      8:16CV449

                          Plaintiff,                                  FOURTH AMENDED FINAL
                                                                       PROGRESSION ORDER
        vs.

CREDIT BUREAU SERVICES, INC., and C.
J. TIGHE,

                          Defendants.

       This matter is before the Court on the parties’ Joint Stipulation to Extend Case
Progression Deadlines. (Filing No. 133.) The motion is granted. Accordingly,

        The provisions of the Court’s previous Final Progression Orders shall remain in effect
and in addition to those provisions, the following shall apply:

         1)       The Pretrial Conference, previously scheduled for September 9, 2020, is canceled
                  and will not be reset at this time.

         2)       A telephonic conference to discuss the status of case progression and pretrial
                  conference and trial setting will be held with the undersigned magistrate judge
                  on August 4, 2020 at 10:00 a.m. by telephone. Case Conference Instructions are
                  located at Filing No. 27 in this case.

         3)       The deadlines for identifying expert witnesses expected to testify at the trial, (both
                  retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
                  Civ. P. 26(a)(2)(C)), are:

                           For the plaintiff(s):                        March 16, 2020
                           For the defendant(s):                        July 15, 2020

         4)       The deadlines for complete expert disclosures1 for all experts expected to testify
                  at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                  experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                           For the plaintiff(s):                        March 16, 2020
                           For the defendant(s):                        July 15, 2020
                           Plaintiff(s)’ rebuttal:                      July 30, 2020



         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to
what is stated within their treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely disclosed.
5)     The deposition deadline is August 31, 2020.

           a. Depositions will be limited by Rule 30(d)(1).

6)     The deadline for filing motions to dismiss and motions for summary judgment is
       August 31, 2020.

7)     The deadline for filing motions to exclude testimony on Daubert and related
       grounds is September 14, 2020.

8)     Motions in limine shall be filed thirty (30) days before the pretrial conference. It
       is not the normal practice to hold hearings on motions in limine or to rule on them
       prior to the first day of trial. Counsel should plan accordingly.

9)     The parties shall comply with all other stipulations and agreements recited in their
       Rule 26(f) planning report that are not inconsistent with this order.

10)    All requests for changes of deadlines or settings established herein shall be
       directed to the undersigned magistrate judge, including all requests for changes of
       trial dates. Such requests will not be considered absent a showing of due diligence
       in the timely progression of this case and the recent development of
       circumstances, unanticipated prior to the filing of the motion, which require that
       additional time be allowed.
Dated this 6th day of April, 2020.
                                             BY THE COURT:
                                             s/ Susan M. Bazis
                                             United States Magistrate Judge
